       Case 4:13-md-02420-YGR Document 2665 Filed 10/21/20 Page 1 of 3




 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT
 6                               NORTHERN DISTRICT OF CALIFORNIA
 7
     IN RE LITHIUM ION BATTERIES                              Case No. 13-MD-02420 YGR (DMR)
 8   ANTITRUST LITIGATION
                                                              MDL No. 2420
 9
                                                              ORDER GRANTING IN PART MOTION
10   This Documents Relates to:                               FOR ORDER AUTHORIZING
                                                              DISTRIBUTION OF SETTLEMENT FUNDS;
11   ALL DIRECT PURCHASER ACTIONS                             GRANTING ADMINISTRATIVE MOTION
                                                              OF SPRINT TO FILE SURREPLY
12

13                                                            Dkt. Nos. 2584, 2609
14
            The Court, having considered Direct Purchaser Plaintiffs’ Motion for Order Authorizing
15
     Distribution of Settlement Funds (Dkt. No. 2584), the opposition filed by Sprint Communications,
16
     Inc. (Dkt. No. 2597), the reply and surreply thereto, as well as the pleadings and other papers on
17
     file in this action and the statements of counsel and the parties, hereby finds that:
18
            1.      The Court previously granted final approval of all the settlement agreements, found
19
     that due and adequate notice of the settlements was provided to the Class, and granted final
20
     approval of the Plan of Allocation set forth in the Class Notices. (See Dkt. Nos. 1438 [Sony], 1940
21
     [Hitachi Maxell], 1942 [NEC], 1944 [Panasonic/SANYO], 1946 [Toshiba], 2316 [TOKIN], 2317
22
     [Samsung SDI], and 2318 [LG Chem].)
23
            2.      Certain portions of the claims submitted by Sprint were rejected improperly by the
24
     Claims Administrator. Specifically, Sprint’s claims for its purchase of cellular phones,
25
     characterized in the attachment to its claim submission as purchased from “Kyocera” for the period
26
     of January 1, 2000 to March 31, 2008, shall be deemed purchases from defendant Sanyo and shall
27

28
                                                        1
       Case 4:13-md-02420-YGR Document 2665 Filed 10/21/20 Page 2 of 3




 1   be approved. Sprint, through its agent Kent Recovery Services, attempted to resolve the Claims

 2   Administrator’s disallowance of Sprint’s claim for millions of eligible Sanyo cell phone purchases,

 3   including providing additional information regarding the basis for the claimed purchases. Sprint’s

 4   attempts were met with a cursory, inadequate, and long-delayed response by the Claims

 5   Administrator and DPPs’ counsel. Sprint explained that its database reflected the Kyocera name

 6   for all purchases because Kyocera acquired Sanyo’s phone business in April 2008 and it continued

 7   to purchase cellular phones from the new entity, Kyocera Sanyo Telecom. (Dkt. No. 2597-6,

 8   Jerymn Decl., at Exh E [Declaration of Sprint Manager of Handset Inventory, Russell Anderson,

 9   dated March 24, 2020].)1 The Court finds this explanation reasonable and that Sprint acted

10   reasonably diligently under the circumstances.2

11            3.     Aside from the objection raised by Sprint, the claims review process appears

12   otherwise to have been fair, adequate, and reasonable, and to have provided a full and fair

13   opportunity for potential class members to submit a valid claim.

14            4.     The Settlement Administrator’s conclusion that a minimum payment of $10.00 (ten

15   dollars) to each approved claimant would conserve administration funds and therefore provide a

16   greater net benefit to the class overall is reasonable and is approved.

17            5.     The Settlement Administrator incurred a total of $673,964.94 in costs and expenses

18   in processing and auditing claims, and related expenses through December 31, 2019, and these
19   costs and expenses were reasonably incurred in the ordinary course of administering the

20   settlements and were necessary given the nature and scope of the case.

21
        1
            DPPs’ objection to the Anderson declaration as lacking in foundation is OVERRULED.
22
        2
           Sprint requested to leave to file a surreply (Dkt. No. 2609), which the Court GRANTS. Sprint
23   conceded in the surreply that it had mistakenly believed Kyocera Sanyo Telecom was a “Sanyo
     subsidiary or affiliate” and therefore covered by the settlement claims process when it submitted its
24   original claim documentation. It was not until the instant motion that Sprint was informed that
     Kyocera Sanyo Telecom was not qualified as a subsidiary or affiliate, and therefore claims
25   identifying “Kyocera” as the seller would be disallowed. While the motion herein described a
     more detailed process of follow-up with high value claimants, that process admittedly was not
26   followed with respect to Sprint’s high value claims. Had DPP Counsel or the Claims
     Administrator communicated with Sprint regarding the reasons for its disallowance determination
27   sooner, Sprint could have separated out the pre- and post-Kyocera buyout purchases more precisely
     and otherwise corrected the apparent mistake here.
28
                                                        2
       Case 4:13-md-02420-YGR Document 2665 Filed 10/21/20 Page 3 of 3




 1          6.      The Settlement Administrator’s estimate that its remaining work from January 1,

 2   2020 to the completion of final distribution will cost $136,968.96 is reasonable and is approved.

 3          Accordingly, it is hereby ORDERED that DPPs’ Motion for Approval of Distribution is

 4   GRANTED IN PART as follows:

 5          1.      In order to conserve administration costs and therefore provide a greater net benefit

 6   to the class overall, the Settlement Administrator shall distribute to each approved claimant with an

 7   eligible claim a minimum payment of $10.00 regardless of the value of the claimant’s strict pro

 8   rata share of the total settlement funds.

 9          2.      The Settlement Administrator’s recommendations regarding the ineligibility and

10   eligibility of the claims are approved, except that the disallowed claims of Sprint regarding

11   purchase of Sanyo Eligible Cylindrical Unit Amounts are ORDERED STRICKEN from the

12   ineligibility list and ADDED to the eligibility list. The Settlement Administrator is DIRECTED to

13   submit revised lists reflecting this change no later than November 6, 2020.

14          3.      The Settlement Administrator shall be reimbursed for costs and expenses incurred in

15   the amount of $673,964.94. Sufficient funds shall be reserved in escrow for the payment of

16   additional claims administration costs in the amount of $136,968.96, and for potential tax liability

17   and other issues in the amount of $250,000.00.

18          4.      Upon submission of the revised attachments, the Court will issue a further order
19   authorizing the distribution of the settlement funds, to be set forth in the eligible claims attachment,

20   less funds for: (1) payment of claim administration costs; and (2) funds reserved for additional

21   claim administration costs, potential tax liability and other issues. DPPs are directed to submit a

22   proposed form of final order no later than November 6, 2020.

23          This terminates Docket No. 2584.

24          IT IS SO ORDERED.

25   Dated: ____________________
             October 21, 2020                       ___________________________________
                                                           YVONNE GONZALEZ ROGERS
26                                                        UNITED STATES DISTRICT JUDGE
27

28
                                                        3
